Citation Nr: 1736959	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-27 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tension headaches.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a pilonidal cyst with coccygeal pain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1986 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a pilonidal cyst and coccygeal pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's tension headaches have been productive of prostrating attacks occurring on an average one a month over the last several months.  



CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's tension headaches are currently rated under DC 8100, which provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The evidence of record, including the Veteran's testimony and VA medical records, demonstrates that his tension headaches have been productive of prostrating attacks occurring on an average one a month over the last several months.  VA medical records demonstrate that the Veteran has been prescribed medication for his headaches.  Although the January 2010 and February 2016 VA examinations reflect findings that the Veteran's headaches were not prostrating, the evidence of record indicates these headaches were very likely prostrating.  VA examinations reflect that the flare ups were characterized by pain, weakness, fatigue and functional loss and were aggravated by light and sound.  Additionally the VA examinations note that headaches occurred approximately six times a month and lasted one day.  In a January 2011 lay statement, the Veteran's supervisor reported that she witnessed the Veteran experience incapacitating headaches, although he was a stellar employee with a great work ethic and integrity in spite of his frequent medical interruptions.  At the May 2017 Travel Board hearing, the Veteran testified that he got around eight to 10 headaches a month with 25 percent of them causing him to wrap a tube sock around his head as tight as he could and laid in bed in the fetal position without sound or light.  He also testified that he had to go home from work with his really bad headaches.  Therefore the Board finds the Veteran's tension headaches more nearly approximate the criteria for a 30 percent disability rating under DC 8100.  

Although a 30 percent rating is found to be warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 30 percent, as the evidence of record, noted above, does not demonstrate that the tension headaches are very frequent, prolonged or productive of severe economic inadaptability.  Accordingly, the Board finds that the probative evidence of record demonstrates that the Veteran's tension headaches have been characterized by prostrating attacks occurring on an average one a month over the last several months.  

The Board has considered the lay statements of record regarding the severity of the Veteran's tension headaches and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2016).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's tension headaches warrant an initial disability rating of 30 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 30 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2016).

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).

In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected tension headaches.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial 30 percent disability rating for tension headaches is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Subsequent to the last VA examination of the Veteran's residuals of pilonidal cyst and coccygeal pain in January 2010, he has continued to claim his condition is worse, including having symptoms of pain, blisters and sores.  See May 2017 Travel Board hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's residuals of a pilonidal cyst with coccygeal pain and the effects on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the residuals of his pilonidal cyst with coccygeal pain.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the residuals of a pilonidal cyst with coccygeal pain should consist of all necessary testing.  

The examiner is asked to list all of the residuals of the pilonidal cyst with coccygeal pain and comment on the degree of severity of the residuals pilonidal cyst with coccygeal pain and the effects of each on his employment and activities of daily living.

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the determinative issues of the severity of the residuals of the pilonidal cyst with coccygeal pain at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim for increase in light of this and all other additional evidence.  If the issue is denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


